

115 HR 407 IH: Tax Free Health Insurance Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 407IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. King of Iowa (for himself, Mrs. Blackburn, Mr. Gohmert, Mr. Pittenger, Mr. Issa, Mr. Duncan of South Carolina, Mr. Burgess, Mr. Stewart, Mr. Lamborn, Mr. Marshall, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a deduction for premiums for insurance which
			 constitutes medical care.
	
 1.Short titleThis Act may be cited as the Tax Free Health Insurance Act of 2017. 2.Deduction for premiums for health insurance (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:
				
 224.Deduction for premiums for health insuranceIn the case of an individual, there shall be allowed as a deduction to the taxpayer for the taxable year amounts paid by the taxpayer for insurance which constitutes medical care (as defined in section 213(d)) for the taxpayer and the taxpayer’s spouse and dependents. No amount shall be taken into account under the preceding sentence if a deduction or credit is allowed for such amount under this chapter or to any other taxpayer..
 (b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph:
				
 (22)Deduction for premiums for health insuranceThe deduction allowed by section 224.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 and adding at the end the following new items:
				
					
						Sec. 224. Deduction for premiums for health insurance.
						Sec. 225. Cross reference..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 